DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments filed on 10/4/2022.
Claims 1-12 and 29 are presented for examination.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 10/04/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 12 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2007/0002442) in view of Lai et al. (CN 114556134 A).
Re Claims 1 and 29: Choi et al. teaches anti-condensation optical device, which includes a sealed housing {herein the sealing lip 30/68 forms an air-tight seal with the inner perimeter of the window 12/60} including an optically transparent window 12/60 (¶ 16). Choi et al. teaches an anti-condensation arrangement for the optical apparatus including a window mounted in a housing (see ¶ 3+).
Choi et al. fails to specifically teach the optically transparent window comprises a substrate and an electroconductive layer disposed on a surface of the substrate, a pair of conductors, wherein each conductor of the pair is in contact with the electroconductive layer; and (c) a power source in communication with the pair of conductors.
Lai et al. teaches radar heating window of laser radar, laser radar and movable platform, which includes a substrate and an electroconductive layer disposed on a surface of the substrate, a pair of conductors {herein electrodes 704/705}, wherein each conductor of the pair is in contact with the electroconductive layer (see fig.# 7, ¶ 78+); and (c) a power source {herein power supply 806} in communication with the pair of conductors (see fig.# 7-11; ¶ 79+ or see page 8 of the translated document). Lai et al. teaches that the window has anti-fog effect (see 78+) and the laser radar 200 comprises a scanning module 202 (see page 4 of the translated document).
In view of Lai et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Choi et al. so as to provide means of protective layer to eliminate the conduction paths of the water and/or vapor generated on and/or around the surface of the window. Such modification would be beneficial by providing generated power on the electroconductive strips to supply heat/steam on the surface of the window for dissipating any form of water and/vapor solution and to provide continuous charge onto the surface of the window.
Re Claim 2: Choi et al. as modified by Lai et al. teaches an apparatus, wherein the sealed housing including the optically transparent window is air-tight (¶ 16+).
Re Claim 12: Choi et al. as modified by Lai et al teaches an apparatus, further comprising a camera and a controller (¶ 20+).
Claim(s) 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2007/0002442) as modified by Lai et al. (CN 114556134 A) as applied to claim 1 above, and further in view of Jousse (FR 2904508A).
The teachings of Choi et al. have been discussed above.
Choi et al. fails to specifically teach the substrate is comprised of glass or plastic, wherein the electroconductive layer comprises a metal oxide or a doped metal oxide, wherein the metal oxide is indium tin oxide, wherein the metal oxide is a zinc oxide, wherein the electroconductive layer comprises a thickness ranging from between about 5nm to about 10,000nm.
Jousse et al. encapsulated electroluminescent device, wherein the substrate is comprised of glass or plastic, wherein the electroconductive layer comprises a metal oxide or a doped metal oxide (see page 16, lines 15+), wherein the metal oxide is indium tin oxide, wherein the metal oxide is a zinc oxide (see page 18, lines 24-35; page 19, lines 1+), wherein the electroconductive layer comprises a thickness ranging from between about 5nm to about 10,000nm (see page 19, lines 5+), wherein the pair of conductors are first and second bus bars (see page 26, lines 15+).
In view of Jousse et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Choi et al. that the substrate is comprised of glass or plastic, wherein the electroconductive layer comprises a metal oxide or a doped metal oxide, wherein the metal oxide is indium tin oxide, wherein the metal oxide is a zinc oxide, wherein the electroconductive layer comprises a thickness ranging from between about 5nm to about 10,000nm so as to employ a minimal conductive strip for preventing condensation of the surface on the window.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hermes et al. (US 2019/0172964) teaches optical sensor and detector for an optical detection.
Kinoshita (JP-2011066560 A) teaches camera module and electronic information apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887